THOMPSON, Judge.
Ahmet Ciftci appeals a final judgment on former husband’s supplemental petition for modification of amended final judgment, and on former "wife’s petition for modification of final judgment. This final judgment continued the mother’s, Melissa Munoz, custody of the couple’s two minor children and allowed her to move intrastate 200 miles from Orange County, Florida to Delray Beach, Florida. We affirm.
The trial judge made specific findings that the move intrastate was not “designed to frustrate the Former Husband’s contact with his children” but was for the purpose of “enabling their [the children’s] mother to continue working at a better paying job than she held in Orange County.” The trial judge’s findings are consistent with the fact finding criteria established by the Florida Supreme Court in Mize v. Mize, 621 So.2d 417 (Fla.1993) (citing Hill v. Hill, 648 So.2d 705 (Fla.3d DCA 1989), review denied,. 560 So.2d 233 (Fla.1990)). The father presented no extraordinary change of circumstances justifying a change of custody. See Zediker v. Zediker, 444 So.2d 1034 (Fla. 1st DCA 1984); McGregor v. McGregor, 418 So.2d 1073 (Fla. 5th DCA 1982).
AFFIRMED.
HARRIS, C.J., and PETERSON, J., concur.